Citation Nr: 1417963	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  09-28 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to an effective date earlier than May 8, 2009, for the grant of service connection for right leg sciatica associated with lumbosacral spine strain with degenerative disc disease.

2. Entitlement to an increased rating for lumbosacral strain with degenerative disc disease, currently evaluated as 20 percent disabling.

3. Entitlement to an initial rating in excess of 10 percent for right leg sciatica.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from November 1976 to November 1980 and from January 1982 to March 1983.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO), which denied entitlement to a rating in excess of 20 percent for the Veteran's service-connected lumbosacral strain with degenerative disc disease.  In July 2009, a Decision Review Officer (DRO) decision granted service connection for right leg sciatica and assigned an initial 10 percent disability rating, effective May 8, 2009.  This evaluation is also part of this appeal in view of AB v. Brown, 6 Vet. App. 35, 38 (1993), as it stems from the underlying lumbosacral spine evaluation on appeal.

In February 2010, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with his claims file.

In February 2011, the Board remanded the Veteran's claim for an earlier effective date for the award of service connection for right leg sciatica for issuance of a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board also deferred adjudication of the Veteran's claims for increase as they were found to be inextricably intertwined with the effective date issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  In July 2011, the RO issued a SOC with regard to the Veteran's claim for an earlier effective date for the award of service connection for right leg sciatica, thus, the remand orders were substantially complied with.  The case is now before the Board for further appellate consideration.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The issues of entitlement to an increased rating for lumbosacral strain with degenerative disc disease, currently evaluated as 20 percent disabling and an initial rating in excess of 10 percent for right leg sciatica are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran filed his original claim, formal or informal, seeking service connection for right leg sciatica on November 6, 2007.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, an effective date of November 6, 2007, and no earlier, for the grant of service connection for right leg sciatica is warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below with respect to the Veteran's claim for an effective date prior to May 8, 2009, for the grant of service connection for right leg sciatica, and the need to remand his additional claims for increase for lumbosacral spine strain with degenerative disc disease and right leg sciatica for additional development, a detailed explanation of how VA complied with the Act is unnecessary.  As noted below, the assigned effective date is now earlier than that claimed by the Veteran.

The Veteran and his representative contend that the effective date for the award of service connection for the Veteran's right leg sciatica associated with service-connected lumbosacral strain with degenerative disc disease should be the date the Veteran's claim for increase for his service-connected lumbosacral spine disability was received.  

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Except as otherwise provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013). 

In new service connection cases, the effective date is the date of receipt of claim or the date entitlement arose, whichever is later. However, if the claim is received within one year of separation from service, the effective date will be the day following the date of separation from service. 38 C.F.R. § 3.400(b)(2).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a).  A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p), 3.151 (2013).  Any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155 (2013).  Such an informal claim must identify the benefit sought.  Id.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r) (2013). 

Where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2013).  Additionally, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  Where a claim is reconsidered and service connection granted, the effective date shall be the later of the date entitlement arose and the date VA received the previously decided claim.  38 C.F.R. § 3.156(c)(3).  A claim is not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center (JSRRC), or from any other official source. 38 C.F.R. § 3.156(c)(2). 

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 has the important function of making clear that there is no set form that an informal written claim must take.  All that is required is that the communication indicate an intent to apply for one or more benefits under the laws administered by the Department, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).

As noted in this case, in July 2008, the RO denied entitlement to service connection for right leg sciatica on the basis that a diagnosis of right leg sciatica associated with the Veteran's service-connected lumbosacral spine disability had not been shown.  In his February 2009 notice of disagreement, the Veteran indicated that in the last few years his low back pain began moving up and down his right leg.  He stated that when x-rays of his low back and right leg were performed at the Denver VAMC, he was told that sciatic nerve damage may be causing his discomfort.  In July 2009, the RO ultimately granted entitlement to service connection for right leg sciatica associated with the Veteran's service-connected lumbosacral strain with degenerative disc disease and assigned a 10 percent disability rating, effective May 8, 2009, which the RO indicated was the date the Veteran was diagnosed with right leg sciatica associated with his service-connected lumbosacral spine disability.

The Veteran and his representative's statements and testimony of record essentially contend that the effective date for the award of service connection for right leg sciatica should be the date the claim for increase for a lumbosacral spine disability was received.  In a February 2010 statement, the Veteran claimed that the effective date for the award of service connection for his right leg sciatica should be December [26,] 2007, which is the date the July 2008 rating decision on appeal states that the claim for increase for a lumbosacral spine disability was received.  In the September 2011 VA Form 646, the Veteran's representative asserted that the Veteran's right leg sciatica was not formally diagnosed prior to the May 2009 VA spine and peripheral nerves examination because complete diagnostic imaging was not performed at the time of the prior January 2008 VA spine examination.

As to the date the claim was received, although the July 2008 rating decision states that the Veteran's claim for increase for his service-connected lumbosacral spine disability was received on December 26, 2007, a report of contact from the Phoenix VARO, dated November 6, 2007, indicated that the Veteran claimed disability compensation for his bilateral knees and low back at that time.  A subsequent report of contact dated December 26, 2007, indicated that the Veteran was inquiring as to the status of the claim he filed in November 2007, and he requested that he be scheduled for a VA examination as soon as possible due to the severity of his issues.  In correspondence received on April 11, 2008, the Veteran's representative indicated that the Veteran advised that he had been diagnosed with right leg sciatica associated with his service-connected lumbosacral spine disability.  Thus, he requested that the Veteran's claim for increase for his lumbosacral spine disability include consideration of the assignment of a separate evaluation for any associated neurological impairment.  In light of the foregoing, the Board finds that the Veteran's claim for increase for his service-connected lumbosacral spine disability, to include entitlement to a separate evaluation for neurological manifestations, was received on November 6, 2007.

While November 2007 VA treatment records show complaints of low back symptoms radiating to the Veteran's left lower extremity and x-rays of the Veteran's lumbar spine showed degenerative disc disease at that time, VA treatment records and examination reports do not show any complaint, finding, or diagnosis pertaining low back pain or other symptoms radiating to the right lower extremity until the Veteran underwent a VA spine examination in January 2008 in connection with his November 2007 claim for increase.   

At the January 2008 examination, the Veteran reported that he "now has pain that radiates down his right lower extremity and down to his foot.  The pain goes through the posterior thigh and wraps around the lateral ankle."  The Veteran also complained of numbness and tingling in his right great toe and lower right calf, which occurred primarily at night when he lies down.  Physical examination was significant for decreased strength (4/5) on dorsiflexion and plantar flexion of the right foot due to significant pain in the right great toe on attempting those motions.  Straight leg raise testing was positive on the right in sitting position and at 20 degrees.  Back tenderness was present only to the right of midline and it was limited to the paraspinous muscles beginning in the mid-lumbar region and extending to the right buttock with the most significant pain being in area of the right sacroiliac joint.  Inspection of the Veteran's shoes was significant for increased wear on the right lateral heel.  The examiner diagnosed lumbosacral strain with degenerative disc disease with discomfort and limitations in motion and function as described during examination.  

On May 8, 2009, the Veteran underwent a VA spine and peripheral nerves examination to determine the nature and severity of his service-connected lumbosacral spine disability and to identify any neurological manifestations of the lower extremities.  At that time, the Veteran reported that since one to one and a half years prior, and more significantly in the six months prior, he experienced back pain with shoot pain down his right leg.  Pain reportedly shot into his inner right low back and radiated into his right buttock and thigh and into his right foot, particularly his toes.  The pain was intermittent and worse on bending, lifting, and straining.  He also reported intermittent numbness in his right thigh and toes.  Physical examination showed that on bending forward from vertical, pain was reported at 65 degrees, which mainly went into his right buttock and down his right leg and into his toes.  Neurologic examination showed altered sensation on the right side, particularly the S1 distribution and to a lesser degree L5, including the great toe and lateral right foot.  Straight leg raise test was positive on the right.  X-rays taken during examination were compared with the "six exam" which again noted minimal degenerative changes anteriorly in the lower lumbar spine.  The examiner also noted a convex right curvature with five lumbar-type vertebrae and spot lateral views showed more narrowing at L5-S1 than at L4-5.  Based on the above information and findings, the examiner diagnosed chronic lumbar strain with right-sided sciatica. 

Given that the Veteran had the same or similar symptoms of his right lower extremity at the January 2008 VA examination as he did at the May 2009 examination when right leg sciatica was initially formally diagnosed, the Board will resolve any doubt as to whether right leg sciatica was present on examination in January 2008 in in favor of the Veteran.  Thus, the Board finds that an effective date of November 6, 2007, is warranted for the grant of service connection for right leg sciatica, the date on which the claim seeking an increased rating for the Veteran's service-connected lumbosacral spine disability, to include consideration of the assignment of a separate evaluation for any associated neurological manifestations, was received.  No earlier claim, formal or informal, is shown in the record.  Moreover, the evidence of record does not contain any earlier objective medical findings which may be attributable to right leg sciatica.   

The Board notes that the Veteran has indicated that he should be assigned an effective date of December 26, 2007, as this is the date on which his claim was received and that the evidence of record, including his statements, provides sufficient evidence in order to grant this effective date.  For reasons previously described, however, as the Veteran's claim was received November 6, 2007, the Board is granting service connection effective that date and a complete grant of benefit sought on appeal, as articulated by the Veteran, has been awarded.


ORDER

Entitlement to an effective date of November 6, 2007, for the grant of service connection for right leg sciatica associated with service-connected lumbosacral strain with degenerative disc disease is granted, subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

As to the Veteran's claims for a rating in excess of 20 percent for his service-connected lumbosacral strain with degenerative disc disease and an initial rating in excess of 10 percent for his right leg sciatica, the Board finds that these claims must be remanded for additional development.  


Specifically, as noted by the Veteran's representative in June 2012, VA examination to assess the severity of the Veteran's lumbosacral spine and right leg sciatica disabilities was most recently performed in May 2009, nearly four years ago.  It is contended that the Veteran's lumbosacral spine and right leg sciatica disabilities have become worse in both pain and limited mobility since the May 2009 examination.  In instances where a veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the current condition, VA's duty to assist includes providing him with a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Thus, the Veteran should be arranged to undergo a new VA examination of his lumbosacral spine and right leg sciatica disabilities to determine the nature and severity of all manifestations resulting from such disabilities.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the claims remanded herein.  Based on his response, the RO/AMC must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.

Regardless of whether the Veteran responds to the above request, the RO/AMC must obtain and associate with the claims file all relevant VA treatment records which have not yet been obtained from the East Denver Colorado, East Kansas, and Central and North Arkansas VA Healthcare Systems dating since November 2006.  All records requests and responses received must be documented in the claims folder and all pertinent follow-up must be undertaken.  

If the RO/AMC cannot locate such records, the RO/AMC must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the Veteran and his representative of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran and his representative must then be given an opportunity to respond.

3. Thereafter, schedule the Veteran for appropriate VA examination(s) to determine the nature and severity of his lumbosacral spine and right leg sciatica disabilities.  The claims file must be made available to and reviewed by the examiner(s).  Any indicated tests should be accomplished and reported in detail.  

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected lumbosacral spine strain with degenerative disc disease.  The examiner should identify any orthopedic and neurological findings related to the Veteran's lumbosacral spine disability, to include right leg sciatica, and fully describe the extent and severity of those symptoms.

The examiner should report the range of motion measurements for the lumbar spine, in degrees.  The examiner must identify whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and address whether there is likely to be additional limitation in range of motion due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups and on repetitive use.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

With regard to any neurological disability resulting from the service-connected disability, the specific nerve(s) affected should be specified, together with the degree of paralysis caused by service-connected disability.  Please provide assessments of all associated neurological disability noted in terms of degree of severity (such as mild, moderate, moderately severe, or severe).

The examiner should document the number of weeks, if any, during the past 12 months, that the veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached. 

4. After the development requested has been completed, review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the examination report is deficient in any manner, the RO/AMC must implement corrective procedures at once.

5. After completing the requested actions and any additional development action deemed warranted, readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO/AMC must furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


